                                            Case 3:20-cv-02788-JD Document 4 Filed 08/03/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DERRICK L. JOHNSON,                                  Case No. 20-cv-02788-JD
                                                        Plaintiff,
                                   8
                                                                                              ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     TANI G, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner, has filed a civil rights action. Plaintiff was sent a notice that he

                                  14   had not paid the filing fee or submitted an application for leave to proceed in forma pauperis

                                  15   (“IFP”). He was allowed twenty-eight days to either pay the fee or file a proper application with

                                  16   all the required documents. More than twenty-eight days has passed and plaintiff has not paid the

                                  17   fee, filed an application to proceed IFP or otherwise communicated with the Court. Therefore, this

                                  18   case is DISMISSED without prejudice.

                                  19          IT IS SO ORDERED.

                                  20   Dated: August 3, 2020

                                  21

                                  22
                                                                                                       JAMES DONATO
                                  23                                                                   United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
